Citation Nr: 0825210	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  02-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis 
and/or inflammatory synovitis, to include as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for entitlement 
to service connection for rheumatoid arthritis and/or 
inflammatory synovitis, to include as due to Agent Orange 
exposure.  

By a decision dated July 19, 2005, the Board affirmed the 
April 2000 rating decision that denied the veteran's service 
connection claim.  The veteran appealed the July 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a July 2006 Order, granted a July 
2006 Joint Motion for Remand of the case to the Board.  
Although not specifically stated in the Court's Order, such 
Remand action serves to vacate the July 19, 2005 Board 
decision.  In response to the Court's Order, the Board, in 
December 2006, remanded the claim for further development.  
The Board again remanded the claim in September 2007 for 
additional development and compliance with its December 2006 
remand.  The veteran's claim is again before the Board for 
appellate review.

In May 2005, a Central Office hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and rheumatoid arthritis and/or inflammatory synovitis.


3.  The probative, competent medical evidence of record 
demonstrates that the veteran's rheumatoid arthritis and/or 
inflammatory synovitis was initially clinically demonstrated 
many years after service, and has not been shown by competent 
medical evidence to be etiologically related to the veteran's 
active service, to include presumed exposure to herbicides.


CONCLUSION OF LAW

Rheumatoid arthritis and/or inflammatory synovitis was not 
incurred in, or aggravated by, active service and may not be 
presumed to be so incurred or aggravated.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify as to the claim by means of 
letters to the appellant dated in June 2003, February 2004, 
and January 2007.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Additionally, the January 2007 letter informed the veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran (most 
recently in April 2008).  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Central Office hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that VA medical opinions have been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 92, 494-95 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).


For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service. 38 C.F.R. § 3.307(a).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the above 
specified period.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 
1187-94 (Fed. Cir. 2008) (upholding VA's regulation and 
interpretation thereof regarding service in Vietnam).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R.  
§ 3.307(a)(6)(ii).


In this case, the veteran contends that his current 
rheumatoid arthritis/inflammatory synovitis is a direct 
result of his military service, to include his tour of duty 
in the Republic of Vietnam with exposure to Agent Orange.  He 
also notes that his brother, also suffering from rheumatoid 
arthritis/inflammatory synovitis, was in Vietnam during the 
same year that he was, and there is no family history of 
arthritis.  

The Board initially notes that the record contains competent 
clinical evidence revealing diagnoses of rheumatoid arthritis 
and/or inflammatory synovitis.  See e.g., VA examination 
reports, dated in March 2003, August 2003, and February 2007.  
Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  

The Board also acknowledges that the veteran served in 
Vietnam during the Vietnam Era, and, as such, his in-service 
exposure to herbicides is presumed.  See DD Form 214 (noting 
service in Vietnam).  

The veteran must also show that he is diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  However, the list of diseases that VA has 
associated with Agent Orange exposure does not include 
rheumatoid arthritis and/or inflammatory synovitis.  As such, 
these diseases are not statutorily recognized as presumed to 
result from herbicide exposure.  38 C.F.R. § 3.309(e).  In 
this regard, the Board notes that the diseases listed at 38 
C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS).  The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam Era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.  The Board also 
notes that the Secretary recently reiterated that there is no 
positive association between exposure to herbicides and any 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395 (June 12, 2007).  Accordingly, the 
presumption is inapplicable here.  Therefore presumptive 
service connection for the veteran's rheumatoid 
arthritis/inflammatory synovitis, even assuming exposure to 
Agent Orange, is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board analysis does not end here.  It is noted that where 
the evidence does not warrant presumptive service connection 
the Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In this regard, the veteran's service medical records are 
silent as to any complaint of or treatment for joint pain or 
arthritis or in the one-year period following service.

Post-service private medical records from Dr. D.B.M. reveal 
that the veteran first sought treatment for seronegative 
rheumatoid arthritis from July 1991 to March 1992.  Private 
medical records dated from November 1992 to November 1999 
indicate that Dr. W.R.I. treated the veteran for seronegative 
rheumatoid arthritis.

Regarding a medical nexus, the record contains letters from 
Dr. R.J.G., dated in November and December 2001 and March 
2002, in which the doctor opined that the veteran's 
rheumatoid arthritis/inflammatory synovitis was possibly 
related to Agent Orange exposure during the veteran's tour of 
duty in Vietnam. 

The record also contains VA opinions dated in March 2003 and 
August 2003.  However, the July 2006 Joint Motion noted that 
these VA opinions "relied substantially, if not entirely, on 
a presumptive analysis as opposed to a direct service 
connection basis."  Joint Motion, at p. 4.  As such, the 
Board finds these opinions have no probative value concerning 
the question of whether the veteran's current rheumatoid 
arthritis/inflammatory synovitis, to include as due to Agent 
Orange exposure, is or is not as likely as not related to 
service.  

As previously noted, the Board remanded the veteran's service 
connection claim to afford him a VA examination by a 
specialist in rheumatology who was requested to provide an 
opinion whether the veteran's rheumatoid 
arthritis/inflammatory synovitis was related to any incident 
of the veteran's service, to include Agent Orange exposure.  
In February 2007, T.S., M.D., a VA physician attending in 
rheumatology, after reviewing the veteran's medical charts, 
outpatient records, and claims file, diagnosed the veteran 
with rheumatoid arthritis.  The VA examiner stated that the 
etiology of rheumatoid arthritis was unknown.  The report 
indicates that the VA examiner was not able to state whether 
the veteran's rheumatoid arthritis was related to Agent 
Orange exposure or not without resorting to speculation.  In 
a September 2007 remand, the Board notes that this opinion 
failed to discuss whether the veteran's rheumatoid 
arthritis/inflammatory synovitis was otherwise related to any 
incident of the veteran's service, to include Agent Orange 
exposure, pursuant to the analysis set forth in Combee.  
Based on the incomplete analysis, the Board finds that the 
opinion of the February 2007 VA examiner has no probative 
value.

Another VA opinion was sought.  In response, the same VA 
physician attending in rheumatology provided another opinion 
in a report dated in January 2008.  After reviewing the 
claims file, the VA examiner stated that the there was "no 
evidence to suggest the veteran had any clinical evidence 
that would indicate he had rheumatoid arthritis while in 
active service."  It was further noted that the veteran's 
rheumatoid arthritis was not diagnosed until 1991.  The VA 
January 2008 report reflects that Dr. T.S. was unable to 
state whether the veteran's rheumatoid arthritis was related 
to his Agent Orange exposure or not without resorting to mere 
speculation.  The rationale of the VA examiner in January 
2008 relied on the absence of any symptoms, complaints, or 
lab findings of rheumatoid arthritis and/or inflammatory 
synovitis onset in the military.

The veteran responded to the January 2008 VA opinion by 
submitting an article noting that dioxin caused abnormal 
immunologic and hormonal changes in animal experiments and 
another article published in Environmental Health 
Perspectives (EHP) suggesting a correlation between serum 
levels of pesticides and reported incidents of arthritis, 
especially rheumatoid type, in women.  The veteran's claims 
file, with these articles, was again sent to the same VA 
physician attending in rheumatology for review and an 
opinion.  After reviewing the claims file and pertinent 
articles, Dr. T.S. could not state with certainly whether the 
exposure to dioxin was the triggering event in this veteran's 
case.  The VA rheumatology specialist stated, "I stand by my 
statement that it remains inconclusive, and is still 
impossible for me to conclude one way or the other."  The VA 
examiner also noted that a review of pertinent medical 
literature did not reveal much supportive evidence concerning 
a connection between dioxin and rheumatoid arthritis.  The VA 
examiner did note that a search of a medical literature 
database revealed the article submitted by the veteran in 
EHP.  The VA examiner in the April 2008 report pointed out 
weaknesses of this article to include the use of "self-
reported arthritis" and the lack of a clear relation between 
persistent organic pollutants in men and arthritis.  The VA 
examiner further noted that there is not enough evidence 
(medical literature) to date to say that a correlation 
exists. 

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board finds that the opinion provided by Dr. R.J.G., in 
letters dated in November and December 2001 and March 2002, 
in which the doctor opined that the veteran's rheumatoid 
arthritis/inflammatory synovitis was possibly related to 
Agent Orange exposure during the veteran's tour of duty in 
Vietnam, carry no probative value.  In this regard, the Board 
notes that the opinion provided by Dr. R.J.G. was very 
speculative as he used the word "possible" or some 
variation thereof.  Additionally, the above private clinical 
opinions are of a general nature as the physician did not 
supply a supporting rationale in any of the previously noted 
letters.  The Board notes that medical evidence that is 
speculative, general, or inconclusive cannot be used to 
support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting 
that if the examiner's opinion uses terms such as "could," 
without supporting clinical data or other rationale, the 
doctor's opinion is too speculative to provide the degree of 
certainty required for a medical opinion).  Further, it was 
not indicated that the veteran's claims folder was reviewed 
in formulating the above opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (stating that a factor for 
assessing the probative value of a medical opinion includes 
the physician's access to the claims folder).

Additionally, Dr. R.J.G. has indicated that he has treated 
the veteran for over 10 years, which raises the concept of a 
"treating physician."  In this regard, both the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  A "treating physician" rule, 
which is used by the SSA, gives additional evidentiary weight 
to the opinion of a treating physician.  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001).  Instead of adopting a 
"treating physician rule," in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005). 

The Board now turns to the VA medical opinions of record.  
Initially, the Board notes that it will not discuss the VA 
opinions, dated in March 2003, August 2003, February 2007, as 
it previously found these VA opinions to lack any probative 
value on the question of nonpresumptive direct incurrence 
service connection.  In weighing the probative value of the 
remaining VA opinions, the Board finds that the cumulative 
opinions of a VA physician, dated in January 2008 and April 
2008 to be the most probative pieces of competent clinical 
evidence of record.  After a review of the claims file and 
pertinent medical literature, the same VA examiner, in each 
of the two 2008 opinions, was unable to state whether the 
veteran's rheumatoid arthritis and/or inflammatory synovitis 
was related to his in-service Agent Orange exposure or not 
without resorting to mere speculation.  The Board notes that 
these opinions do not rise to the level of equipoise.  See 
Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting, in the 
context of an increased rating claim, that if the level of 
the appellant's disability . . . cannot be determined without 
resorting to speculation, then it has not been proven to the 
level of equipoise and a staged rating is not appropriate); 
see also 38 C.F.R. § 3.102 (2007) (noting that the Board may 
not award benefits when the award would be based upon pure 
speculation).  

The Board acknowledges that the VA examiner in April 2008 
noted that research studies suggest possible triggering 
events of rheumatoid arthritis include infections or chemical 
exposure.  The Board finds this statement provided by the VA 
examiner the April 2008 report to be too speculative to be 
considered an adequate medical nexus opinion, and, at most, 
it does little more than propose that it is possible the 
veteran's rheumatoid arthritis is related to exposure to 
Agent Orange in service.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Further, the Board finds other factors further increase the 
probative value of the 2008 VA examiner's opinions.  One 
factor is the specialized medical knowledge possessed by this 
attending in rheumatology, the medical field in question 
here.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
(noting that in evaluating the probative value of medical 
statements, the Board must look at factors such as the 
individual knowledge and skill in analyzing the medical 
data).  Additionally, the April 2008 report indicates that 
the VA examiner conducted a review of the pertinent medical 
literature and did not find evidence to support the veteran's 
claim.  The Board also notes that the 2008 opinions provided 
by the same VA examiner were based on a review of the 
veteran's claims file.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for rheumatoid arthritis and/or 
inflammatory synovitis on a nonpresumptive direct incurrence 
basis.

The Board notes that, under 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a), service connection may be granted on a presumptive 
basis in instances where arthritis is manifest within one 
year following service.  The applicable regulations, however, 
require that the disability be manifest to a compensable 
degree (e.g., 10 percent or more) during that period.  The 
record does not contain competent clinical evidence that the 
disability at issue was demonstrated within one year of 
separation from service.  Accordingly, presumptive service 
connection for the veteran's rheumatoid arthritis, as a 
chronic disease, is not warranted

The Board notes that the record reflects the veteran was 
award SSA disability benefits.  See SSA award letter, dated 
in December 2002.  SSA determined that the veteran was unable 
to seek and maintain gainful employment primarily due to 
rheumatoid arthritis and other polyarthropathies.  See Form 
SSA-831-C3, dated/signed in December 2002.  The Board 
acknowledges that the veteran was awarded disability benefits 
by the SSA and has considered such award.  However, while SSA 
records and other disability records are "pertinent" to VA 
claims, they are not controlling for VA determinations.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

The Board also acknowledges that the veteran submitted 
articles, some printed off from the internet, discussing 
Agent Orange (to include dioxin), other herbicides, and 
rheumatoid arthritis.  Assuming, arguendo, that the internet 
articles rise to the level of a medical article or medical 
treatise, the Board notes that the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
short, articles and treatises tend to be general in nature 
and to not relate to the specific facts in a given veteran's 
claim.  In the present case, the articles submitted by the 
veteran fall into this (general) category.  Further, the 
articles proffered by the veteran are not combined with an 
opinion of a medical professional.  In this case, a VA 
physician attending in rheumatology specifically found 
shortcomings with one of the articles submitted on by the 
veteran.  See also Representative's Statement, dated in 
February 2008 (acknowledging that the submitted studies were 
not of this veteran's medical condition).  Therefore, this 
evidence is not probative as to the issue of whether a 
current rheumatoid arthritis disability is related to 
service.  

The veteran has expressed a belief, including in his 
substantive appeal, received in January 2002, that his 
rheumatoid arthritis and/or inflammatory synovitis is 
causally related to his service.  The Board notes that the 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service and 
witnessing events.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran has not been shown to 
possess the requisite skills, training, or knowledge 
necessary to be capable of making medical conclusions.  Thus, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical causation.  Espiritu, 2 Vet. App. at 494-95.

In conclusion, the competent clinical evidence of record does 
not link the veteran's rheumatoid arthritis and/or 
inflammatory synovitis to service, or any incident therein to 
include as due to herbicide exposure in Vietnam.  Therefore, 
the Board finds that service connection is not warranted.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for rheumatoid arthritis 
and/or inflammatory synovitis, to include as due to Agent 
Orange exposure, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


